Citation Nr: 0729678	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  98-01 858A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the chest, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left arm, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and J.L.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
His service awards and decorations include the Combat 
Infantryman Badge, the Purple Heart, the Bronze Star Medal 
with "V" Device, the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to increased 
evaluations for the service-connected residuals of gunshot 
wounds to the chest and left arm.  The veteran subsequently 
moved to Georgia and the Atlanta, Georgia RO has developed 
this matter for appeal.

By rating decision dated in November 1996, the RO increased 
the rating of the service-connected residuals of a gunshot 
wound to the chest from 20 to 40 percent, effective from 
October 1994.  In an August 1997 rating decision, the RO 
increased the evaluation of the service-connected residuals 
of a gunshot wound to the left arm from 10 to 20 percent, 
effective from November 1995.  The Board notes that the 
veteran may still receive an evaluation in excess of 40 
percent for residuals of the gunshot wound to the chest and 
an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the left arm.  Therefore, the issues of 
entitlement to increased ratings in excess of 40 and 20 
percent for residuals of gunshot wounds to the chest and left 
arm, respectively, are now before the Board.  See Holland v. 
Brown, 9 Vet. App. 324 (1996); AB v. Brown, 6 Vet. App. 35 
(1993).  As set forth below, the Board has determined that 
the higher ratings were warranted during the entire appeal 
period.  

In December 1998, the veteran testified at a Travel Board 
hearing before the undersigned.  In March 1999, the Board 
remanded this case.  

In a January 2004 rating decision, service connection for 
residuals of a sternum implant was granted and a non-
compensable rating was assigned.  In a March 2006 rating 
decision, in pertinent part, service connection for scars of 
the chest and left arm as residuals of the inservice gunshot 
wounds were granted.  The initial rating for the sternum was 
confirmed and continued in January 2007.  The veteran has 
submitted additional evidence, with a waiver of initial RO 
jurisdiction letter, to the Board which addresses the 
service-connected sternum implant.  This correspondence is 
accepted as a claim for an increased rating for this 
disability and is referred to the RO for appropriate action.  

The Board notes that the issues of the evaluations of the 
scars of the chest and left arm as well as the sternum 
implant are not in appellate status.  The only issues before 
the Board at this time are the evaluations of a gunshot wound 
to the chest and gunshot wound to the left arm.  The Board 
realizes that the March 2007 supplemental statement of the 
case, while only listing the two issues in appellate status, 
included the ratings of the scars and sternum in the body of 
that document.  However, since the RO has separately service-
connected these disabilities, an appeal must be perfected 
prior to appellate adjudication.  


FINDINGS OF FACT

1.  The veteran sustained a penetrating gunshot wound to the 
chest which has been productive of severe residuals of 
pleural cavity with dyspnea on slight exertion; the residual 
disability is not totally incapacitating.  

2.  The veteran sustained a through and through gunshot wound 
to the left arm to Muscle Group (MG) V which resulted in 
moderate muscle injury.  

3.  The veteran's gunshot wound to the left arm has resulted 
in moderate radial nerve disability.  

4.  The veteran's gunshot wound to the left arm has resulted 
in moderate ulnar nerve disability.  

5.  The veteran's gunshot wound to the left arm has resulted 
in mild median nerve disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of a 
gunshot wound to the chest with chronic pain syndrome, 
pleural scarring, and degenerative joint disease of the 
sternum, have been met for the appeal period.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 
4.71a, 4.97, Diagnostic Code (DC) 6818 (prior to October 7, 
1996); 38 C.F.R. § 4.97, DC 6843 (2006).

2.  The criteria for a separate rating of 10 percent rating 
for moderate injury to MG V, residual of a gunshot wound to 
the left arm, are met for the appeal period.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; DC 
5305, effective prior to and as of July 3, 1997.

3.  The criteria for a separate 20 percent rating for radial 
nerve disability, residual of a gunshot wound to the left 
arm, are met for the appeal period.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.124a, DC 8514 (2006).

4.  The criteria for a separate 20 percent rating for ulnar 
nerve disability, residual of a gunshot wound to the left 
arm, are met for the appeal period.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.124a, DC 8516 (2006).

5.  The criteria for a separate 10 percent rating for median 
nerve disability, residual of a gunshot wound to the left 
arm, are met for the appeal period.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.124a, DC 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in March 2004 and July 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in March 2007.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examinations were thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Background

In October 1968, it was noted that the veteran had sustained 
gunshot wounds of the chest and left arm with left 
hemopneumothorax, contusion of the right lower lung, and 
disruption of the right mammary artery with no nerve 
involvement.  In addition, he suffered a transverse fracture 
of the sternum.  

On December 11, 1968, the veteran was seen for multiple 
gunshot wounds of the chest and arm of 3 months' duration.  
The veteran reported that he was coughing up foamy sputum 
with no blood.  Paresthesia of the arm was noted.  It was 
noted that the veteran injured his arm in September 1968.  
The injury was well-healed and there was no fracture of the 
humerus.  The veteran exhibited slight weakness of the 
biceps, but nothing else significant.  He was recommended to 
be seen for a surgical consult prior to separation.

On another treatment report on the same date, it was noted 
that the veteran had suffered injury to the left upper 
brachium 3 months ago in Vietnam.  There was no fracture, but 
the veteran had paresthesias of the dorsum of the left 
forearm and hand following the injury.  This lasted 1.5 
months then went away.  Currently, the symptoms had recurred, 
starting about 2.5 weeks ago.  The veteran reported that the 
symptoms were annoying, but not painful.  He felt like the 
dorsum of the forearm and hand were going to sleep, but there 
was no weakness of grip strength.  Physical examination 
revealed scar sat the site of the injury at the proximal 
upper arm.  They were healed although the medial part of the 
scar was tender.  There was no Tinel's sign.  There was 
slightly decreased sensation to pinprick on the dorsum of the 
left forearm to the hand.  There was good muscle power 
throughout and no atrophy.  The impression was possible 
contusion of the radial nerve secondary to gunshot wound.  X-
rays of the humerus were negative.  

The veteran was seen by the surgery unit which noted that he 
had sustained a gunshot wound to the left upper arm and 
sternum 3 months ago.  He had transient paresthesias of the 
left radial nerve, but now had an intact surgical 
examination.  The veteran complained of having shortness of 
breath.  The lungs were clear and the x-ray was within normal 
limited.  The only abnormality was slight weakness of the 
left biceps secondary to muscle loss.  It was noted that the 
veteran should be evaluated for compensation for muscle loss 
of the left biceps.

The veteran underwent a separation examination in April 1969, 
but the evaluation of the gunshot wound residuals was 
performed in May 1969.  It was again noted that he had 
sustained a gunshot wound to the left arm and chest.  He 
suffered a fracture of the sternum and right pneumothorax.  
He complained of having shortness of breath without x-ray 
abnormality.  Physical examination revealed minimal pleural 
scarring with no significant pulmonary impairment.  There was 
a well-healed longitudinal anterior chest scar as well as 
scarring over the left biceps which was well healed.  Lungs 
were clear to percussion and auscultations.  Cardiovascular 
was normal.  There were no other abnormalities.  X-rays 
revealed well-healed sternal fracture with minimal scarring 
of the right base, left cardiac border, right apex, and left 
apex.  It was determined that the veteran was fit for 
retirement with a P-1 profile.  

The veteran filed a claim for service connection for 
residuals of gunshot wound immediately after he was 
discharged from service.  

In a July 1969 rating decision, service connection was 
granted for gunshot wound of the right lower chest with 
pleural scarring, rated as 20 percent disabling under 
Diagnostic Code 6818; and weakness of the left biceps, 
secondary to muscle loss, rated as 10 percent disabling under 
Diagnostic Code 5305.  

In June 1970, the veteran was afforded a VA examination.  
Physical examination of the lungs revealed that there was 
normal chest expansion.  Breath sounds were diminished on the 
left side of the chest.  Chest was normal to percussion and 
there were no rales.  Physical examination of the 
musculoskeletal system revealed a healed one inch and 3/8th 
inch by 3 inch scar on the anterior aspect of the left arm 
and a 1 and 1/2 by 1 and 3/4 inch scar on the medial aspect of 
the middle third of the left arm which were healed.  There 
was a one inch loss of circumference as compared to the other 
side due to loss of underlying muscle tissue of the gunshot 
wound scars.  The forearms were equal.  On the upper chest, 
there was a healed gunshot wound scar measuring 1/4 inch to 1 
and 1/4 inch scar by 14 inches with 1/8th to 3/16th inch 
thickness, keloid formation.  The scar was tender to 
pressure.  There was also a 1/4th by 1 and 3/8th inch scar on 
the left chest with keloid formation.  The examiner stated 
that the veteran had suffered a through and through gunshot 
wound of the left arm with some loss of underlying muscle 
tissue as well as a gunshot wound to the left chest with 
keloid formation.  It was noted that the bullet had been 
removed from the lung.  

In August 1992, written correspondence was received from the 
veteran in which he requested increased ratings.  

In conjunction with his claim, in November 1992, the veteran 
was afforded a VA examination.  Physical examination revealed 
diminished pin sensation in the ulnar aspect of the left hand 
(ulnar 2 fingers and ulnar 1/2 of hand, distal to wrist).  
There was decreased pin sensation in the radial portion of 
the left palm, left thumb, and the radial aspect of the left 
forearm.  Motor testing revealed that the left biceps were 
slightly atrophied with 4/5 strength; there was full strength 
in the other muscles.  The examiner noted that the veteran 
had suffered a gunshot wound to the left biceps with 
subsequent weakness of the left biceps and numbness of the 
left hand.  It was also noted that a bullet penetrated the 
left side of the chest at the axilla.  The veteran reported 
having pain in his left hand on use.  The diagnoses were left 
biceps atrophy, secondary to gunshot wound and brachial 
plexus neuropathy secondary to gunshot wound.

In a June 1994 rating decision, increased ratings for the 
residuals of the gunshot wounds was denied.  The veteran 
perfected an appeal to that rating decision.  

VA outpatient records reflect that in October 1994, it was 
noted that the veteran had atypical chest pain secondary to 
scar.  The veteran reported having a sharp shooting pain 
under both the axilla.  It was further noted in the records 
that the veteran had a partial sternal prosthesis secondary 
to his way injury.  Physical examination revealed bibasilar 
rhonchi and tenderness to palpation at the sternal angle.  
The diagnosis was questionable chronic osteomyelitis versus 
degenerative joint disease of the sternum, related to trauma.  
A bone scan was conducted which revealed a nonspecific 
pattern of tracer accumulation in the sternum which might be 
a combination of trauma and degenerative disease, low grade 
infection could not be excluded.  X-rays showed no convincing 
evidence of active osteomyelitis involving the sternum.  
Other x-rays showed chronic obstructive pulmonary disease, 
with no active disease process.  During a February 1995 
hospitalization, it was noted that the veteran had limited 
standing and walking secondary to degenerative joint disease.  
February 1995 x-rays revealed that there were wire sutures in 
the mid sternum and no definite evidence of soft tissue 
thickening to suspect infection at that level.  An April 1995 
computerized tomography (CT) revealed evidence of previous 
sternal trauma and surgery.  VA outpatient records dated 
through January 1996 reflect repeated complaints of sternum 
pain.  

Ina  January 1996 letter, I.S., M.D., indicated that the 
veteran had a past history of severe chest trauma sustained 
from automatic rifle fire in Vietnam.  The veteran underwent 
extensive reconstructive and reparative surgery which 
included a placement of a sternum prosthetic device.  Chest 
x-rays confirmed separate interfitting sternum pieces wired 
to his rib cage.  

In a November 1996 rating decision, an increased rating of 40 
percent for residuals of a chest injury with chronic pain 
syndrome, was assigned under Diagnostic Code 6818 effective 
October 1994, after the date of claim.  The service-connected 
disability was recharacterized as chronic pain syndrome, 
residuals of gunshot wound of the chest with pleural scarring 
and degenerative joint disease of the sternum.  

In January 1997, Dr. I.S. indicated that he had examined the 
veteran.  Examination of the lungs revealed tenderness with 
crepitance in the inferior half of the sternum.  Inspiratory 
and expiratory rhonchi and wheezing in all fields with fine 
bilateral rales at bases of the lungs were noted.  X-rays 
revealed further fragmentation and deterioration of the 
natural sternum, the prosthetic sternum interior, with 
increased emphysematous changes.  Otherwise, the lungs were 
clear and the cardiac border was unchanged.  The pertinent 
diagnoses were exacerbation of degenerative joint disease and 
inflammatory arthritis, secondary to trauma; deterioration of 
the natural and prosthetic sternum, inferior half of the 
sternum; increased emphysema; chronic obstructive pulmonary 
disease; sensory changes secondary to traumatic neuropathy of 
the radial portion of the left arm; decreased arm length, 
status post traumatic injury and muscular atrophy secondary 
to nerve damage.  

In February 1997, the veteran was afforded a VA general 
medical examination.  Physical examination revealed a gunshot 
wound on the anterior chest wall.  There was no crepitation 
on deep inspiration.  There was no flail chest.  The veteran 
had decreased sensation over the radial distribution of the 
left hand and arm area, i.e., the extensor aspect.  The 
impression was status post gunshot wound to the left arm and 
chest wall with a resultant plastic sternum; exacerbations of 
degenerative joint disease and arthritis with history of 
trauma to the chest wall and upper extremity on the left; 
emphysema and chronic obstructive pulmonary disease; 
decreased sensation over the extensor aspects of the forearm 
and hand which might be related to previous trauma secondary 
to gunshot wound; good motor power on the left upper 
extremity as compared to the right side; status post 
hemopneumothorax and contusion on the right lower lobe and 
destruction of the right mammary artery.  

In June 1997, the veteran was afforded a VA aid and 
attendance/housebound examination.  It was noted that the 
left forearm had decreased motion due to the gunshot wound to 
that arm.  The veteran also exhibited marked chest wall pain 
due to massive injury.  

In an August 1997 rating decision, an increased rating for 
gunshot wound injury to the chest was denied; an increased 
rating of 20 percent for gunshot wound to the left forearm 
was granted under Diagnostic Code 5305-8514 effective 
November 1995, after the date of claim; service connection 
for disruption of the right mammary artery was denied.  

In a January 1996 and December 1997 letter, Dr. I.S. 
indicated that he had examined the veteran in November 1997.  
It was noted that the veteran had suffered a severe chest 
trauma from automatic rifle fire in Vietnam.  He had 
extensive reconstructive and reparative surgery which 
included placement of a sternum prosthetic device.  Chest x-
rays showed separate interfitting sternum pieces wired to his 
rib cage.  They also confirmed significant breakdown and 
separation of this device from existing bony sternum and 
worsening emphysema which was consistent with his complaints 
of increased sternal chest pain and discomfort.  

In February 1998, the veteran testified at a personal hearing 
at the RO.  The veteran stated that he was hit during service 
by an AK-47 which was a high velocity assault combat rifle.  
He indicated that his left arm was 5 inches shorter than hi 
right arm.  He had atrophy in that left arm.  The veteran 
related that the gunshot wound to the chest was characterized 
as left hemothorax.  He underwent drainage in the right lung 
as well as reinflation after the right lower lung lobectomy 
was performed.  A prosthetic sternum was implanted.  

In February 1998, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran described how he 
incurred his inservice gunshot wound injuries.  

In April 1998, the veteran was afforded a VA examination.  
Physical examination revealed that the lung were clear to 
auscultation.  There were no rubs.  There was deformity of 
the anterior chest wall with a scar.  The veteran had normal 
range of motion of the left arm.  There was 5/5 muscle 
strength.  On sensory examination, the veteran's left hand 
was numb in the nondermatomal distribution.  The veteran had 
1+ reflexes in the upper extremities.  There was no pain on 
lateral compression of the chest wall.  The veteran thought 
that his left arm was shorter than his right arm, but the 
examiner brought his hands together in front of him and they 
were the same length.  Measurements revealed that the left 
arm was 1/4th inch shorter than the right arm.  

Electromyography (EMG) studies revealed generalized acquired 
sensorimotor polyneuropathy, mixed.  Ct scar to the thorax 
revealed no adenopathy or abnormal soft tissue structure.  
Vascular structures in the chest were normal and the chest 
was not enlarged.  Wire sutures were present in the deformed 
sternum.  There were no pleural effusions or parenchymal 
abnormalities.  There was evidence of previous sternal trauma 
in surgery and substernal soft tissue might be a surgical 
sequalae or isolated nonpathological size lymph node.  The 
examiner believed that the soft tissue represented a 
prosthetic device which was placed for sternal 
reconstruction.  X-rays revealed no fracture nor dislocation.  
The chest c-ray revealed some scarring in the right 
costophrenic angle.  The left lung was clear.

Pulmonary function tests revealed forced vital capacity 
reference 4.98, premeasured 4.27, percent of reference 86 
percent; FEV1 reference 3.93, premeasured 3.27, percent of 
reference 83 percent; FEV1/FVC reference 80, premeasured 77; 
FEV3/FEV-C reference 94, premeasured 92.  The veteran was 
giving less than maximum effort.  There was no restrictive or 
obstructive nature of that study.  

The impression was that the veteran was status post gunshot 
wound to the anterior chest and left upper humerus area with 
fracture of the sternum and prosthesis with wiring of the 
ribs.  There was a through and through one extremity gunshot 
wound to the left upper arm which went through the biceps 
muscle.  The gunshot projectile then went through the 
anterior chest, with sternal reconstruction done.  The 
veteran had pain on respiration at times which might limit 
his respiratory function, but only minor.  The muscle injury 
had not caused any decrease in muscle strength or usage.  The 
neurological impairment was hampered by generalized acquired 
sensory/motor neuropathy.  The examiner could not tell if the 
veteran had any loss of sensation above and beyond what would 
be caused by that neuropathy, but on examination there was a 
nondermatomal distribution to his complaints, so the examiner 
doubted any significant nerve injury secondary to the gunshot 
wound.  There was no lower extremity involvement.  The 
prosthesis appeared to be in good place and the examiner 
could not demonstrate whether it was dislodge or in good 
position or deteriorated.  

In September and November 1998, Dr. I.S. indicated that the 
veteran had a prosthetic sternum which had been implanted in 
his chest.  The surgical wire sutures were visible vertically 
in the center of the sternum (mid-sternum).  

In December 1998, the veteran testified at a Travel Board 
hearing.  The veteran related that he had a gunshot wound to 
the diaphragm and sustained two holes in his right lung and 
lower midsection.  The lower portion of the right lung was 
removed.  There was increasing shortness of breath.  He also 
had a transverse fracture of the sternum and the insertion of 
a prosthetic sternum.  The veteran related that he had been 
advised to have sternal repair.  In addition, the veteran 
asserted that he had a myocardial contusion and a blown 
mammary artery.  J.L. testified that he served with the 
veteran and had remained friends since that time.  He 
indicated that over the past year or two, he had noticed that 
the veteran was walking more slowly, breathing harder, and 
exhibiting a lack of stamina.  His chest disability did not 
appear static, but was worsening.  The veteran also stated 
that this was the case.  

In September 1999, the Health and Human Services department 
of VA verified that after searching the National Personnel 
Records Center and the VA Records Center that there were no 
additional medical records other than those located at the 
RO.

In December 1999, the veteran was afforded an examination by 
VA.  At that time, the veteran complained of chronic and 
constant pain in his chest.  He complained of stiffness and 
swelling along the scars on his chest.  He also complained of 
pain, weakness, stiffness, swelling, inflammation, 
instability, and abnormal motion in his left arm related to 
the wounds he received in his left arm/bicep muscle.  The 
veteran complained of numbness in his left arm and hand 
secondary to the wound in the upper right arm.  Examination 
of the lungs revealed a chest wall scar that stretched along 
the nipple line across the chest.  There was no significant 
tenderness to palpation along the scar or across the sternum, 
however, there was increased scar tissue palpable in the 
right chest wall, along the sternum.  The veteran had good 
strength of the pectoralis muscles bilaterally.  The veteran 
was right-hand dominant.  He was able to make a fist and had 
normal hand strength.  The left upper arm had scarring at the 
mid bicep and loss of muscle tissue, but strength was 
maintained with good flexion of the elbow and full range of 
motion of the elbow.  The veteran had normal motor function 
and strength of 5/5 bilaterally.  Sensation was intact to 
light touch and pinprick throughout except around the scar on 
the upper arm.  

Pulmonary function testing was performed which revealed FEV1 
of 2.70, 70 percent of predicted; post bronchodilator of 
3.24, 84 percent of predicted.  FVC was 3.72, 76 percent of 
predicted; post bronchodilator of 3.84, 79 percent of 
predicted.  FEV1 was 73, 92 percent of predicted; post 
bronchodilator was 85, 108 percent if predicted.  The veteran 
exhibited poor effort.  The interpretation was mild 
restrictive lung disease with moderate response to 
bronchodilator.  A chest x-ray revealed scarring and 
pulmonary fibro tic changes.  No active changes were present.  

The diagnoses were gunshot wound to the chest involving the 
right and left pectoralis major muscles, right serratus 
anterior muscle, sternum and the right mammary artery.  
Fracture of the sternum was repaired with sterontomy wire 
with no residual and no degeneration of surgical repair.  
There was disruption of the right mammary artery, with no 
residual.  There was involvement of the right pectoralis 
major muscles and serratus anterior without residual other 
than the scar.  There was contusion in the right mid and 
lower lungs, secondary to gunshot wound to the chest with 
residual mild restrictive lung disease.  The gunshot wound to 
the left upper arm/bicep muscle resulted in a scar, but no 
appreciable weakness.  

The examiner stated that there was no neurological residual 
to either the gunshot wound to the chest or to the upper arm.  
There was no residual arthritis.  There was no evidence of 
deterioration of the sternum or chest wall.  There was little 
evidence of residual weakness of the left bicep muscle.  
There was no evidence of breakdown, ulceration, tenderness, 
or limitation of function in or due to the scars which were 
residuals of the gunshot wounds.  There was evidence of mild 
restrictive lung disease on the pulmonary function testing, 
but the veteran denied shortness of breath, dyspnea on 
exertion, or other complained associated with chronic lung 
disease.  

In January 2000, the veteran was evaluated by F.M.E., M.D. 
who indicated that the veteran had healed entrance and exit 
wound in the left upper arm.  The entrance wound was in the 
mid biceps laterally and the exit wound was between the 
biceps and triceps medially, almost at the level of the 
posterior axilla.  There were no vasomotor or sudomotor 
changes in the distal left hand.  Motor testing from deltoid 
to intrinsics was remarkably well preserved.  Aside from 
partial wasting of the left biceps, no other MGs showed 
atrophy.  The brachioradialis reflex was entirely absent in 
the left arm.  The biceps and triceps reflexes would just 
barely be elicited.  On sensory examination, the veteran had 
marked sensory loss in the ulnar nerve distribution of the 
left hand.  There was moderate sensory loss in the distal 
radial branch on the left hand.  There was a lesser degree, 
but still obvious sensory loss in the median nerve 
distribution of the left hand as well.  The impression was 
mixed sensory nerve deficit of the left upper extremity 
involving the ulnar, the median, and the radial nerves, with 
the ulnar nerve being the most substantially involved.  The 
physician commented that from the entrance and exit wounds, 
it would be surprising if only the veteran's radial nerve had 
been involved.  The trajectory appeared to have been more 
likely to affect the median and ulnar nerves and indeed, this 
was the case when he was examined for sensory disturbances.  
There was no motor deficit involving these three major nerve 
trunks of the left arm.  The sensory deficits would be 
considered a permanent impairment of functioning in the left 
upper extremity and were certainly consistent with the 
inservice injury.  

In February 2000, the veteran underwent an EMG and nerve 
conduction study of his left arm.  The results were abnormal 
due to the presence of some slowing of the ulnar motor 
conduction velocity distally in the below elbow to wrist 
segment.  The ulnar sensory velocity was at the borderline 
slow range.  The ulnar F wave was also prolonged.  These 
findings in conjunction indicated an ulnar neuropathy and 
this could certainly be second to the gunshot wound of the 
left arm.  

In an addendum, the examiner who conducted the December 1999 
examination noted that the veteran had undergone EMG and 
nerve conduction studies in February 2000.  The examiner 
indicated that the veteran did not display any significant 
muscle weakness or atrophy other than the direct changes to 
the left bicep muscle.  The main finding on the testing was 
that the veteran had sensory loss in the ulnar radial and 
median distributions of the left hand.  The testing pointed 
to some mild ulnar neuropathy which could be related to the 
previous gunshot wound to the left bicep.  The examiner did 
not feel that the veteran was limited in any way by this 
conduction because there was no motor deficit.  The diagnosis 
was mild ulnar nerve sensory deficit.  

In January 2003, the veteran was afforded an additional 
examination by VA.  With regard to his left arm, the veteran 
reported that he had constant pain which interfered with his 
daily functioning as he had decreased use of that arm.  The 
examiner indicated that the initial injury was a deep, 
penetrating, through and through gunshot wound.  The extent 
of the destruction involved bone, nerves, and blood vessels.  
The veteran had the following symptoms from muscle injury: 
loss of strength, fatigue, impairment of coordination, 
weakness, and pain.  He was unable to control his arm very 
well.  All of the symptoms had been constant since the 
injury.  Currently, he reported joint problems and loss of 
motor skills.  

With regard to the chest, the veteran related that he had 
shortness of breath.  There were no respiratory infections.  
He did not need respiratory assistance from a machine.  The 
veteran was able to perform the activities of daily living.  

Physical examination revealed several well-healed shrapnel 
wound scars across the veteran's chest and left forearm.  
There was a well-healed surgical scar which extended across 
the entire length of his chest and measured 15 centimeters in 
length.  The scar was pink in color, nontender, and there was 
evidence of some keloid formation.  There was another scar 
located along the left forearm which was well-healed and pink 
in color, nontender, and with some keloid formation.  The 
veteran was able to flex his elbow to 120 degrees and extend 
to zero degrees.  Supination was to 60 degrees and pronation 
was to 60 degrees.  Movements were made with pain.  With 
regard to the left wrist, the veteran could dorsiflex to 70 
degrees, palmar flex to 80 degrees.  Radial deviation was to 
20 degrees.  Ulnar deviation was to 45 degrees.  

Peripheral nerve examination was normal.  In the upper left 
extremity, the motor function testing revealed some decreased 
strength and was otherwise normal.  Sensory examination 
showed some decreased sensation overlying the left arm around 
the wound.  Reflexes in the biceps and triceps were 2+.  It 
was noted that the veteran was right hand dominant.  The 
examiner noted that the entrance wound, but not exit wound, 
was visible.  There was no evidence of intermuscular scarring 
or adhesion to the bone.  Palpation of the muscle revealed 
some loss of muscle substance and impairment of muscle tone 
involving the left upper extremity.  Radius and ulnar 
examinations were normal.  Range of motion testing was 
performed on the left arm and elbow which revealed signs of 
pain, fatigue and weakness.  This was not present in the left 
wrist.  

X-rays of the chest revealed no evidence of any active 
infiltrate or pleural effusion.  X-rays of the left forearm 
were normal.  

Thereafter, color photographs were received which showed 
visible scarring on the left upper arm and across the chest, 
as described in the VA examination.  

The diagnoses were gunshot wound to the left forearm 
resulting in complaints of pain, loss of strength, and 
scarring and decreased strength was demonstrated; gunshot 
wound to the chest resulting in complaints of shortness of 
breath and scarring with x-ray evidence of lung changes 
involving the right lung base.  

Thereafter, the veteran continued to complain of chronic pain 
in the chest area.  

In August 2006, the veteran was afforded another examination 
by VA.  At that time, x-rays of the chest revealed stable 
chronic lung changes and right basilar pleural scarring.  A 
stress test was performed which revealed fair exercise 
tolerance.  There was no evidence of ischemia by 
electrocardiogram (EKG).  

In May 2007, L.Z., Jr., M.D., a thoracic surgeon, submitted a 
letter to the Board in which he stated that the veteran had 
previously undergone chest wall and sternal reconstruction 
consisting of a Teflon prosthesis in place of his missing 
sternum.  Currently, he still had some remnants of his 
sternum remaining since his chest x-rays revealed a displaced 
fracture with a fibrous union and multiple broken sternum 
wires.  The prosthesis and the wired sternum wired separated 
over the years which resulted in a great deal of pain and 
difficulty.  However, this physician though that re-operation 
to reconstruct and stabilize the sternum and mediastinum 
would almost certainly lead to exsanguinating hemorrhage 
should the right ventricle be entered on reopening the 
sternum.  In addition, the veteran had a right lateral chest 
wall lung hernia where his ribs were traumatically blown away 
at the time of the initial would which was also a source of a 
great deal of pain.  The physician indicated that in all of 
his years of thoracic surgery, it was his opinion that the 
absence of the sternum and disability produced by the 
attempted Teflon replacement and subsequent dehiscence was 
the most severe case he had encountered.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
VAOGCPREC 3-2000.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  See 62 Fed. 
Reg. At 30,235.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe. 
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue- pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5305 and 
5321, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows.

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The Board notes that both the old and new versions of the VA 
regulations governing muscle disabilities are equally 
favorable to the veteran with regard to his gunshot wound 
residuals and not substantively different with regard to the 
injuries.  Thus, the analysis below applies to both versions 
of the regulations.


Chest

The veteran was originally assigned a 20 percent rating under 
DC 6818.  DC 6818, contemplated injuries of the pleural 
cavity, including gunshot wounds.  During the course of the 
appeal, an increased rating of 40 percent was assigned and 
the service-connected disability was recharacterized as 
chronic pain syndrome, residuals of gunshot wound of the 
chest with pleural scarring and degenerative joint disease of 
the sternum.

On October 7, 1996, the schedular criteria with respect to 
the respiratory system underwent revision.  As previously 
noted, both versions must be considered.  The criteria for 
rating injuries to the pleural cavity under 38 C.F.R. § 4.97 
were revised, and DC 6818 was eliminated and was replaced by 
38 C.F.R. §  .97, DC 6843, which provides ratings for 
traumatic chest wall defects as restrictive lung disease.  
Currently, the 40 percent rating is under DC 6843.  

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  38 
C.F.R. § 4.97, DC 6818.  A 40 percent evaluation requires 
moderately severe residuals with pain in the chest and 
dyspnea on moderate exertion confirmed by an exercise 
tolerance test, adhesions of the diaphragm with restricted 
excursions, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
the lower chest, compensating contra lateral emphysema, 
deformity of the chest, scoliosis, and hemoptysis at 
intervals.  A 60 percent evaluation may be assigned for 
severe residuals of pleural cavity injuries with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or a poor response to exercise.  Id.  A 100 
percent evaluation requires that the residuals be totally 
incapacitating.  Id.

Note 2 following DC 6818 states: Disability persists in 
penetrating chest wounds, with or without retained missiles, 
in proportion to interference with respiration and 
circulation, which may become apparent after slight exertion 
or only under extra stress.  Records of examination, both 
before and after exertion, controlled with fluoroscopic and 
proper blood pressure determination, are essential for proper 
evaluation of disability.  Exercise tolerance tests should 
have regard both to dyspnea on exertion and to continued 
acceleration of pulse rate beyond physiological limits.

Note 1 following DC 6818 states that disabling injuries of 
the shoulder girdle muscles (Groups I to IV) will be 
separately rated for combination.

The Board initially notes that the veteran cannot be rated 
under the respiratory codes cited and DC 5321 as that would 
be pyramiding.  Under 38 C.F.R. § 4.73, DC 5321, MG XXI 
encompasses muscles of respiration, which includes the 
thoracic muscles.  Under that code, a noncompensable rating 
is assigned for slight muscle injury; a 10 percent rating is 
assigned where there is moderate impairment; and a 20 percent 
rating requires severe or moderately severe impairment.  
38 C.F.R. § 4.73, DC 5321.

Since the veteran has received 20 percent as a minimum for 
his chest residuals, which is the maximum rating under DC 
5321, the Board will consider whether higher ratings are 
warranted under DC 6818 and DC 6843.

Under the old criteria, the Board finds that a 60 percent 
rating is warranted for the entire appeal period.  The 60 
percent criteria is met based on severe residuals of pleural 
cavity injuries with dyspnea on slight exertion.  The Board 
notes that there have been discrepancies over the years 
regarding the level of lung restriction caused by the 
inservice gunshot wound.  However, the Board finds most 
probative the May 2007 private physician's letter, which was 
not available to the RO as it was submitted directly to the 
Board.  The physician is board-certified in general, 
thoracic, and cardiac surgery.  He was a military surgeon for 
10 years.  He has extensive experience with thoracic trauma 
wounds.  He explained that the veteran's chest trauma 
situation was the most severe he had seen.  The inservice 
chest wall and sternal reconstruction eventually began to 
fail as the Teflon prosthesis and wired sternum separated 
which have caused increasing pain and difficulty breathing.  
A repair is not advised due to the dangerous nature of that 
procedure given the proximity to the heart and other cardiac 
structures.  The nature of this residual injury has not 
changed significantly during the course of the appeal.  The 
Board finds that while the x-rays do not show severe lung 
restriction per se, there is no question that the veteran 
suffered a traumatic gunshot wound which necessitated a 
reconstruction of the veteran's chest/sternum which in turn 
resulted in constant pain and restricted lung capacity.  The 
veteran suffered severe residuals of pleural cavity injuries, 
according to the most probative medical evidence.  As such, a 
60 percent rating is warranted.  Since the residuals are not 
totally incapacitating, the 100 percent rating is not 
warranted.  

The Board must also consider whether a 100 percent rating is 
warranted under the revised criteria, from the effective date 
of those revisions.  

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 

The evidence of record shows that the veteran does not meet 
the criteria for a total schedular rating.  The pulmonary 
function tests show that the veteran has respiratory capacity 
which exceeds the criteria for a 100 percent rating.  
Further, the veteran does not have right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or the need for outpatient oxygen 
therapy.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 60 percent for 
residuals of a gunshot wound to the chest with chronic pain 
syndrome, pleural scarring, and degenerative joint disease of 
the sternum.


Left Arm

The veteran was originally assigned a 10 percent rating for 
weakness of the left biceps, secondary to muscle loss, under 
DC 5305.  In an August 1997 rating decision, an increased 
rating of 20 percent for gunshot wound to the left forearm 
was granted under DC 5305-8514 effective November 1995.  
Thus, the veteran has been assigned a combined rating based 
on muscle and nerve impairment.  The Board, however, finds 
that separate ratings are warranted.  

Under 38 C.F.R. § 4.73, DC 5305, MG V involves the flexor 
muscles of the elbow: the biceps, brachialis, and 
brachioradialis.  Functions of MG V include elbow supination 
and flexion of the elbow.  For the nondominant arm, 
noncompensable, 10 percent, 20 percent, and 30 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.

The veteran suffered a through and through gunshot wound 
injury to his left upper arm which went through the bicep 
muscle.  The inservice findings showed residual weakness.  
Since the veteran suffered a through and through injury, his 
disability is at least moderate.  The veteran suffered some 
muscle loss.  He exhibits some atrophy.  He had complaints of 
pain and some loss of sensation.  The Board notes that the 
inservice findings were consistent with a moderate disability 
of muscle.  

A moderately severe disability of muscle was not shown as 
there was no loss of deep fascia or moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  The veteran only demonstrated slight weakness of 
his left arm.  There was no positive evidence of moderately 
severe loss on testing of strength and endurance.  

As noted, the current claim for an increased rating was 
received in August 1992.  The pertinent medical records show 
that the veteran has no more than moderate muscle injury, as 
noted, based on the initial injury, but does not have 
moderately severe muscle injury, on his non-dominant side.  
Extensive testing has been performed during the course of 
this appeal.  The veteran has some loss of muscle substance 
and impairment of muscle tone involving the left upper 
extremity.  He complains of muscle weakness, which he 
variably demonstrates objectively.  Again, he has not 
exhibited objective findings consistent with moderately 
severe muscle injury such as loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles compared to a sound side, and/or positive evidence of 
moderately severe loss on testing of strength and endurance.  

Therefore, a rating in excess of 10 percent under DC 5305 is 
not warranted.  

The RO apparently assigned a higher 20 percent rating based 
on radial nerve impairment.  The Board is unclear how the RO 
combined this rating, since the minimum rating for radial 
nerve impairment is 20 percent.  Therefore, as set forth 
herein, the Board's decision is considered an allowance as to 
the each of the separate ratings for muscle injury and three 
nerve injuries.  The RO assigned a combined 20 percent 
rating, but the Board has separated each rating individually.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, they are combined with application of the 
bilateral factor.  Id.  The use of terminology such as 
"mild," "moderate" and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6.

Under Diagnostic Code 8514, incomplete paralysis of the 
radial nerve warrants a 20 percent evaluation if mild.  If 
there is incomplete paralysis in the minor extremity, a 20 
percent evaluation is warranted if the impairment is moderate 
and a 40 percent evaluation if severe. 

In this case, the veteran describes radial nerve impairment.  
EMG and nerve conduction studies confirmed radial nerve 
involvement.  Dr. F.M.E. indicated that the nerve involvement 
was moderate.  A VA examiner felt that the involvement was 
not disabling due to the lack of any motor dysfunction.  
However, under the rating criteria, even if the involvement 
is wholly sensory, moderate impairment may be assigned and 
warrants a 20 percent rating.  

Thus, a 20 percent rating for radial nerve disability is 
warranted.  

The evaluation by Dr. F.M.E. and the nerve studies also 
revealed median and ulnar nerve involvement.  The ulnar nerve 
was noted to be "marked" in severity.  The impairment of 
the median nerve was not shown to be more than mild.  Again, 
the VA examiner felt that the involvement was not disabling 
due to the lack of any motor dysfunction.  The veteran does 
not have motor functioning impairment; his impairment is 
wholly sensory.  Thus, even though the ulnar nerve 
involvement was indicated to be "marked," at most, the 
moderate rating may be assigned and a mild rating is 
warranted for sensory impairment to the median nerve.  Under 
DC 8516, a 20 percent rating is warranted for moderate 
impairment on the minor side.  Under DC 8515, a 10 percent 
rating is warranted for mild impairment on the minor side.  

The Board has also considered whether the veteran may receive 
a higher rating based on limitation of motion of the left 
arm.  

Range of motion on flexion and extension, respectively, are 
rated under DCs 5206 and 5207.  The Board notes that under DC 
5206, a noncompensable rating is warranted if flexion is 
limited to 110 degrees; a 10 percent rating is warranted if 
flexion is limited to 100 degrees; a 20 percent rating is 
warranted if flexion is limited to 90 degrees; a 20 percent 
rating is warranted if flexion is limited to 70 degrees on 
the minor side and a 30 percent rating if it is on the major 
side; a 30 percent rating is warranted if flexion is limited 
to 55 degrees on the minor side and a 40 percent rating if it 
is on the major side; and a 40 percent rating is warranted if 
flexion is limited to 45 degrees on the minor side and a 50 
percent rating if it is the major side.  

Under DC 5207, a 10 percent rating is warranted if extension 
is limited to 45 degrees; a 10 percent rating is warranted if 
extension is limited to 60 degrees; a 20 percent rating is 
warranted if extension is limited to 75 degrees; a 20 percent 
rating is warranted if extension is limited to 90 degrees on 
the minor side and a 30 percent rating if it is on the major 
side; a 30 percent rating is warranted if extension is 
limited to 100 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if extension is limited to 110 degrees on the minor 
side and 50 percent rating if it is on the major side.

Under DC 5208, a 20 percent rating may also be assigned when 
forearm flexion is limited to 100 degrees and extension is 
limited to 45 degrees.  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation, for the major extremity it is 30 percent.  Bone 
fusion with loss of supination and pronation of the forearm 
of the minor upper extremity warrants a 20 percent evaluation 
if the hand is fixed in full pronation, near the middle of 
the arc or in moderate pronation, it is 30 percent for the 
major extremity.  A 30 percent evaluation requires that the 
minor hand be fixed in hyperpronation or supination, it is 40 
percent for the major extremity.  38 C.F.R. 4.71a, DC 5213.

Although the veteran has painful motion of the left arm, his 
limitations do not warrant more than a 10 percent rating 
under any DC based on limitation of motion.  The veteran 
cannot receive the currently assigned rating based on muscle 
impairment, as that rating contemplates limitation of motion, 
in addition to another rating based on limitation of motion 
as this would represent pyramiding.  

In this case, the evidence supports a 10 percent rating for 
moderate muscle injury under DC 5305, a 20 percent rating for 
radial nerve disability under DC 8514, a 20 percent rating 
for ulnar nerve disability, and a 10 percent rating for 
median nerve disability.  The combined rating for the muscle 
disability and nerve injuries, all due to the gunshot wound 
to the left arm, is 50 percent.  See 38 C.F.R. § 4.25.  The 
rating is warranted for the appeal period.  


ORDER

A 60 percent rating for residuals of a gunshot wound to the 
chest with chronic pain syndrome, pleural scarring, and 
degenerative joint disease of the sternum, is granted for the 
appeal period.  

A separate 10 percent rating for moderate injury to MG V, 
residual of a gunshot wound to the left arm, is granted for 
the appeal period.  

A separate 20 percent rating for radial nerve disability, 
residual of a gunshot wound to the left arm, is granted for 
the appeal period.  

A separate 20 percent rating for ulnar nerve disability, 
residual of a gunshot wound to the left arm, is granted for 
the appeal period.  

A separate 10 percent rating for median nerve disability, 
residual of a gunshot wound to the left arm, is granted for 
the appeal period.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


